ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant has filed a motion herein, reiterating all the matters heretofore disposed of in the original opinion, and also complaining because of the fact that a discussion of bill of exceptions No. '7 was pretermitted in the original opinion, his insistence being that he was entitled to have all of his bills at least discussed by this court. We will endeavor to discuss such bill.
The injured party, Mr. Redding, testified that he had had some dealings with appellant relative to the sale of some gasoline on May 30, 1940, in the evening; that appellant left his *401car at Redding’s place of business during that night at a later hour; that Redding got up the next morning and, before he had his breakfast, was opening his store and filling station, and appellant and some others came up and ordered one gallon of gasoline to be placed in another’s car, and that was when the trouble was had between Mr. Redding and appellant. The basis of the complaint shown in bill No. 7 is directed to the testimony of the witness Mrs. Ernestine Redding who testified,— in answer to the question: “Do you recall what time of the morning it was, and what you were doing when your husband went out of the house?” — “I was cooking breakfast, it was about 6 or 6:30.” We did not think in the original opinion, nor do we now think that such question and its answer evidenced any possible injury that could be suffered by appellant, whether the same was correct or incorrect. All the witnesses who testified as to the time this difficulty happened say it was early in the morning, and the statement of Mrs. Redding that she was cooking breakfast when her husband left the house could have no serious bearing upon this case under any construction that one cared to give to this remark.
We do not think any error is evidenced by the matter shown in bill No. 7; and we think the original opinion properly disposed of all matters treated therein.
The motion is overruled.